Citation Nr: 1823153	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  

3. Propriety of the separately assigned rating for degenerative joint disease of the right knee, rated based upon limitation of extension, evaluated as noncompensably disabling as of March 30, 2016.

4. Entitlement to service connection for neck disorder.

5. Entitlement to service connection for residuals of head trauma.

6. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, and to include as secondary to service-connected disabilities.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976, with additional service in the Army National Guard from June 1977 and July 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.  The Board notes that the Veteran did not have representation at the time of the hearing.  However, the Veteran's current representative has had the opportunity to the entirety of the evidence as demonstrated in a January 2018 informal hearing brief.   Additionally, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of all evidence of record.  38 C.F.R. §§ 20.800, 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.  

In March 2014, the Board reopened several issues on appeal and remanded the case for additional development.  A June 2017 rating decision assigned a separate rating for degenerative joint disease of the right knee, rated based upon limitation of extension, evaluated as noncompensably disabling as of March 30, 2016.  As such matter is part and parcel of the Veteran's claim for an increased rating for his degenerative joint disease of the right knee, the Board has assumed jurisdiction over such issue.  The AOJ has returned the remaining claims for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the pendency of the appeal period, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, degenerative joint disease of the left knee was manifested by flexion limited to, at most, 100 degrees, without limitation of extension. 

2. Throughout the pendency of the appeal period, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment,  degenerative joint disease of the right knee was manifested by flexion limited to, at most, 90 degrees, and, as of January 19, 2011, but no earlier, extension limited to, at most, 10 degrees. 

3. Throughout the pendency of the appeal period, the Veteran's degenerative joint disease of the bilateral knees did not result in ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

4. A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.

5. At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of in-service head trauma, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

6. Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as PTSD and bipolar disorder, is causally related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

2. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

3. As of January 19, 2011, but no earlier, the criteria for a rating of 10 percent, but no higher, for degenerative joint disease of the right knee, rated based upon limitation of extension, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2017).

4. The criteria for entitlement to service connection for neck disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for entitlement to service connection for residuals of head trauma have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for entitlement to service connection for PTSD and bipolar disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The evidence shows the AOJ has undertaken multiple efforts to obtain the Veteran's inpatient clinical records dated January 1976 to October 1976 from Fort Campbell, Kentucky, to include through the National Personnel Records Center, as documented in a Report of General Information.  Although the AOJ did not issue a formal finding of unavailability, the AOJ provided detailed notice of the unavailability of these records to the Veteran per 38 C.F.R. § 3.159(e) (2017).  Additionally, the Board notes the service treatment records prior to and after the Veteran's hospitalization are of record, and the Board has considered competent the Veteran's reports of the injuries leading to his hospitalization.  Furthermore, neither the Veteran nor his representative has requested further efforts to obtain the records or indicated the ability to obtain such records.

The Board also notes the Veteran's representative's argument that the March 2016 VA examiner's opinion is inadequate for purposes of determining service connection for a neck disorder because the examiner did not consider as true the Veteran's report of an in-service neck injury.  As described in greater detail below, the Board finds the VA examiner's opinion includes consideration of the Veteran's pertinent lay statements.  Additionally, the Veteran's representative requests a new examination in connection with the service connection claim for an acquired psychiatric disorder.  However, as the Board grants this issue herein, the question as to the adequacy of any such VA examination of record is moot.  

Neither the Veteran nor his representative has asserted any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the U.S Court of Appeals for Veterans Claims held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.    

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The Veteran's increased rating claims were received in April 2007, and as such, the Board will consider the evidence dated on and after April 2006.  38 C.F.R. § 3.400.

Left Knee Disability

The Veteran's degenerative joint disease of the left knee is rated as 10 percent disabling under Diagnostic Code 5003-5260 based on limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.     

Upon review of the evidence of record, the Board finds the rating criteria for a rating in excess of 10 percent are not met.  In this regard, flexion must be limited to 30 degrees in order to warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  On VA examination in May 2008, flexion was limited to 140 degrees with no additional range of motion affected by pain, and January 2011 VA examination results reflect flexion limited to 110 degrees without additional limitation due to pain.  The November 2012 VA examination report reflects flexion limited to 100 degrees, and the March 2016 VA examination findings show flexion limited to 100 degrees, and range of motion was additionally affected by pain on flexion at 90 degrees without weakness, fatigability, or incoordination.  Therefore, as the evidence does not reflect flexion limited to 30 degrees, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, the Board finds the criteria for a rating in excess of 10 percent have not been met, and the 10 percent rating assigned for some limitation of flexion, albeit noncompensable, is proper.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Board further finds that a separate rating for limitation of extension is not warranted under Diagnostic Code 5261 as the Veteran's left knee disability has not resulted in any limitation of extension, even in consideration of his subjective reports of pain and other symptoms, and their resulting impairment.

The Board notes that medical records demonstrate the Veteran underwent an arthroscopic procedure on his left knee on August 5, 2015.  However, private medical records do not show the Veteran's surgery necessitated at least one month of convalescence, severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  As a result, a total disability rating is not warranted during the period on appeal.  38 C.F.R. §§ 4.30(a)(1), (a)(2), and (a)(3).

Right Knee Disability

The Veteran's degenerative joint disease of the right knee is rated as 10 percent disabling based on limitation of flexion under Diagnostic Code 5003-5260.  

Upon review of the evidence of record, the Board finds the criteria for a rating in excess of 10 percent are not met under this Diagnostic Code.  On VA examination in May 2008, flexion was limited to 140 degrees, and in January 2011, flexion was limited to 115 degrees without weakness, incoordination, or fatigability.  The November 2012 VA examination report shows flexion to 110 degrees, and with consideration of the Veteran's report of flare-ups, a March 2016 VA examiner found flexion limited to 90 degrees.  Therefore, as the evidence does not reflect flexion limited to 30 degrees, even in consideration of the Veteran's subjective reports of pain, and corresponding functional impairment, the Board finds the criteria for a rating in excess of 10 percent have not been met, and the 10 percent rating assigned for some limitation of flexion, albeit noncompensable, is proper.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

In a March 2016 rating decision, the AOJ also granted a noncompensable rating for limited extension of the right knee under Diagnostic Code 5003-5261.  Upon review, however, of a VA examination conducted on January 19, 2011, such demonstrates extension limited to 10 degrees after additional repetition of range of motion testing.  Therefore, the Board finds the criteria for a  rating of 10 percent, but no higher, is warranted as of January 19, 2011, the date of the examination reflecting the required limitation, but no earlier.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Other Considerations

The Veteran's representative has argued that separate or higher ratings should be awarded based on the Veteran's meniscal symptomatology as he incurred injuries to the menisci during service.  As such, the Board has considered the applicability of Diagnostic Codes 5258 and 5259.  Specifically, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

However, despite the Veteran's representative's arguments, the objective evidence does not demonstrate dislocation of semilunar cartilage in either knee during the appeal period, and therefore, Diagnostic Code 5258 is inapplicable.  Likewise, as there is no evidence that the Veteran has undergone removal of his menisci, Diagnostic Code 5259 is inapplicable.  In this regard, the diagnosis of a meniscal condition cannot be addressed by lay evidence as such requires specialized medical testing.  The Board further finds that, as there is no objective evidence of recurrent subluxation or lateral instability, a separate rating under Diagnostic Code 5257 for either the left or right knee is not warranted.  Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.   

The Board acknowledges the Veteran's competent lay statements describing his left and right knee symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, VA treatment records reflect the Veteran's symptoms, to include locking, giving way, effusion, swelling, and pain.  However, the Board finds the objective medical evidence deserves greater probative value, as it demonstrates consideration of the Veteran's lay statements and includes the information necessary to rate the Veteran's disabilities under the rating criteria.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including arthritis and psychoses) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Patton v. West, 12 Vet. App. 272, 277 (1999).  If a PTSD claim is based on personal assault in service, evidence from sources other than the veteran's records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Board is cognizant that medical opinions in cases of personal assault for PTSD are exceptions to the general rule discussed in Moreau v. Brown, 9 Vet. App. 389 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Patton, supra; see also 38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, M21-1, III.iv.4.H.4.f.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck Disorder

The Veteran asserts that he has a neck disorder as a result of two incidents in service, one when he was thrown from a van and hit by a car and the second when he was assaulted while in jail.  As VA treatment records reflect a diagnosis of spinal stenosis in the cervical region during the pendency of the appeal, the Board finds the element of a current disability has been met.

However, even if the Board finds credible the Veteran's reports of an in-service neck injury, the competent medical evidence of record does not show that his current neck disability is causally or etiologically related to any in-service injury.  In March 2016, a VA examiner opined the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner did note the service treatment records were silent for any neck injury, but also found pertinent that all of the Veteran's orthopedic visits and pre-operative exams were negative for any chronic neck pain.  The VA examiner opined that this would be standard as part of a routine orthopedic and pre-operative history and physical.  Further, the medical records did not mention any neck complaints until 2009.  Due to the lack of evidence of ongoing neck problems as well as the Veteran's ability to pass his Army Reserves H&P (history and physical) and function without neck complaints, the VA examiner found no evidence of a service-connected condition.  Rather, the VA examiner opined that the Veteran's current neck problems were consistent with aging.

An addendum provided the same month shows a second VA physician also opined that the Veteran's cervical pain was not related to any in-service head trauma.  Though the Veteran reported pain at the time of the accident, the VA examiner found the basis of the pain was not an injury to the vertebral bodies of the cervical spine.  The VA examiner opined that any injury to the cervical spine would have been apparent to the medical personnel assessing him on the base after his injuries.  The VA examiner conceded the in-service injury, despite the lack of medical records, and assumed the latter to be true as the standard of care at the time.  Further, the VA examiner opined the Veteran's current arthritis was due to normal aging.       

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Although the Board finds the Veteran's statements regarding his in-service injuries have been rather consistent, as conceded by the VA examiners, his reports of post-service symptoms have been inconsistent as demonstrated by the lack of reports of cervical pain when receiving chiropractic care.  Thus, the Board finds he may not be an accurate historian.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Conversely, the Board affords the VA examiners' opinions significant probative value as they reflect consideration of all relevant facts, to include the Veteran's competent lay statements regarding the in-service injury and in-service and post-service treatment records.  They also provide detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the evidence does not reflect a conflicting medical opinion finding a positive relationship between the Veteran's current disability and any in-service event, injury, or disease.  

Although the Veteran claims that his current neck disability is related to service, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of a neck disability is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiology of the Veteran's current neck disability does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of this disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board does not afford his statements regarding the etiology of his current disability probative weight.

Furthermore, the evidence fails to show that arthritis of the cervical spine manifested to a compensable degree within one year of the Veteran's discharge from active duty.  Moreover, while the Veteran generally alleges a continuity of neck symptomatology, he is not competent to relate such symptoms to a diagnosis of arthritis and no medical professional has done so.  As such, presumptive service connection for arthritis of the cervical spine is not warranted.

In summary, the Board finds the Veteran's current cervical stenosis is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of the Veteran's discharge from active duty.  Consequently, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Residuals of Head Trauma

The Veteran asserts that he has current residuals of the in-service head trauma described above.  

Here, however, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of a traumatic brain injury (TBI), or residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

First, VA and private treatment records do not reflect a diagnosis of residuals of an in-service TBI prior to or during the pendency of the appeal.  Second, a March 2016 VA examiner opined the Veteran did not meet the criteria of loss of awareness, amnesia, or focal neurological signs and symptoms at the time of the accidents, per his verbal history.  The VA examiner specifically cited the Veteran's detailed description about his accidents and injuries, and noted that, despite the absence of medical records for these injuries, the Veteran was hospitalized during active duty.  However, given that the Veteran was discharged from the hospital to his barracks within hours of assessment of a medical team at the base, the VA examiner assumed that he had a non-focal examination that did not worry the physician for a head injury.  In addition, the VA examiner found it significant that the Veteran appeared cognitively intact during the present discussion.  With respect to the Veteran's report of current headaches, the VA examiner found these symptoms were compatible with muscular skeletal problems in the cervical spine.  Specifically, the symptoms were consistent with muscle spasm and trigger points in the posterior neck.  Here, the Board denies service connection for a neck disability herein, and service connection may not be granted for the Veteran's headaches as due to a nonservice-connected disability.  Further, the VA examiner opined the Veteran's headaches were not due to a mild TBI, as there was no insult to the brain that penetrated the skull and caused brain damage.

Upon review, the Board affords significant probative value to the March 2016 VA examiner's negative opinions regarding a current chronic disability related to the reported in-service event.  In pertinent part, the opinion reflects consideration of all relevant facts, to include the Veteran's lay statements as well as the in-service and post-service treatment records, and includes a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.

Although the Veteran claims that he has a current disability manifested by chronic residuals related to the conceded in-service head trauma, the Board again notes that a layperson without medical training is not qualified to render medical opinions regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d 1313.  However, as the diagnosis of chronic residuals related to head trauma is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the causal relationship between any current symptoms and in-service head trauma does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a medical opinion.  Grottveit, 5 Vet. App. at 93.  Therefore, his statements regarding current symptoms related to in-service head trauma are not afforded probative weight.

In summary, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of head trauma, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and his claim must be denied.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Acquired Psychiatric Disorder

The Veteran contends that he has a currently diagnosed acquired psychiatric disorder as a result of in-service harassment, mistreatment, and assault.  Alternatively, he asserts a current acquired psychiatric disorder was caused or aggravated by his service-connected disabilities.  As this decision grants service connection on a direct basis, the Board will not address his second theory of entitlement herein.

Private treatment records, in particular, reflect multiple diagnoses of acquired psychiatric disorders, to include PTSD and bipolar disorder, during the pendency of the appeal.  

The Veteran's service treatment records do not document any treatment or diagnosis of a psychiatric disorder.  However, a June 1976 report reflects the Veteran's arrest for public drunkenness.  As detailed by the Veteran in his Board testimony, he contends that arrest was the culmination of events in which he was provided a drink that had been laced with other substances.  After the arrest, the Veteran asserts he was placed in a cell and that a man came into the cell and assaulted him.  Additionally, the Veteran left active service in August 1976 and an April 1978 record completed by the Veteran and submitted to General Motors documents his belief that he was under "undue harassment" and that he had a "mental problem" that began over a year ago.  A May 1978 private medical record documents a diagnosis of neurotic depression.

The Board notes there are conflicting medical opinions of record with respect to whether a current acquired psychiatric disorder is related to service.  The August 2017 VA examiner found the Veteran's bipolar disorder was less likely than not due to his service as a review of the service treatment records did not reflect any documentation of any obvious and significant stressor that may have precipitated a psychiatric illness.  Additionally, most scientists agreed there was no single cause for the disorder, but differences in brain structure and functioning, genetics, and family history were the risk factors.  

Conversely, a private psychologist opined in July 2015 that the evidence established beyond a reasonable doubt that the injuries, attacks, and harassment the Veteran reported having experienced during active duty were more than sufficient to have led to posttraumatic symptoms, as well as mood dysregulation and impairment in social and adaptive functioning.  The psychologist also cited the lay statements provided by the Veteran's family and friends reporting his symptoms following service.  The psychologist opined the Veteran's psychological disorders, to include bipolar disorder and PTSD, were at least, in part, a consequence of, and/or exacerbated by, traumatic stress experienced while on active military duty.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorders of bipolar disorder and PTSD are proximately due to his military service, and as such, service connection for these disabilities is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

A rating in excess of 10 percent for degenerative joint disease of the left knee.

A rating in excess of 10 percent for degenerative joint disease of the right knee.  

As of January 19, 2011, but no earlier, a separate rating of 10 percent, but no higher, for degenerative joint disease of the right knee, rated based upon limitation of extension, is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for neck disorder is denied.

Service connection for residuals of head trauma is denied.

Service connection for PTSD and bipolar disorder is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Here, as the grant of a 10 percent  rating for limited extension of the right knee, effective January 19, 2011, and service connection for PTSD and bipolar disorder may affect the Veteran's combined disability rating, his claim for entitlement to a TDIU is inextricably intertwined with the implementation of such claims and must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Furthermore, in the readjudication of the Veteran's claim for a TDIU, the AOJ should consider whether referral to the Director, Compensation Service, for extra-schedular consideration is warranted for any period where the Veteran does not meet the schedular threshold for consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

After implementing the grant of entitlement to a disability rating of 10 percent for limited extension of the right knee, effective January 19, 2011, and service connection for PTSD and bipolar disorder, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  In the readjudication, consider whether referral to the Director, Compensation Service, for extra-schedular consideration is warranted for any period where the Veteran does not meet the schedular threshold for consideration of a TDIU.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


